DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The amendment filed November 27, 2020 has been entered.  Claims 1, 13 and 15-20 are amended.  Claim 14 is cancelled.  Therefore, claims 1-13 and 15-20 are currently pending in the application.


Drawings
The drawings are objected to because drawings must show every feature of the invention specified in the claims.  Therefore, the swing check valve, the wafer check valve, the lift check valve, the in-line check valve and the manually actuated valve of claims 6-13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant 

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 depends from cancelled claim 14.  For examination purposes claim 15 was assumed to depend from claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Line 8 recites “the check valve”.  Line 6 introduces “a plurality of check valves”.  It is unclear which check valve of the plurality of check valves is configured to isolate the gearbox from the at least one pump.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 15-20 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Cappellato, U.S. Patent 4,976,335.

As per claim 1, Cappellato discloses a lubrication system for a gearbox (2) of an aircraft (abstract, background), comprising:
	at least one pump (5);
 	a lubrication line (8) (fig. 1) downstream of the at least one pump (5) and coupled to a plurality of jets (6) and/or orifices to provide lubrication to one or more components of the gearbox (2); and
 	a check valve (16b) placed within the lubrication line (8) in a location upstream (fig. 1) from the plurality of jets (6) and/or orifices;
 	wherein the check valve (16b) is configured to isolate the gearbox (2) from the at least one pump (5) (fig. 1).

As per claims 2-4, Cappellato as set forth above, discloses the transmission gearbox (2) contains rotating components including gears and bearings (col. 2, lines 20-26). 

As per claim 5, Cappellato as set forth above, discloses the check valve (16b) is automatically actuated when pressure is lost in the lubrication system (col. 3, lines 47-64).  

As per claim 15, Cappellato as set forth above, discloses when the check valve (16b) is actuated, the lubricant is retained in the lubrication line (8) and is prevented from flowing upstream of the check valve (16b) (col. 3, line 47 to col. 4, line 9).

As per claim 16, Cappellato as set forth above, discloses lubricant is retained in the lubrication line (8) downstream of the check valve (16b) until the lubricant is forced out through at least one of the plurality of jets (6) (fig. 1) (col. 3, line 47 to col. 4, line 9) and/or orifices.

As per claim 17, Cappellato as set forth above, disclose the lubricant is forced out through the at least one of the plurality of jets (6) and/or orifices due to gravity.  Examiner interprets gravity aids in “forcing” lubricant through the jets (6).

As per claim 18, Cappellato as set forth above, discloses the lubricant is retained in the lubrication line (8) is used to reduce system heat generation (col. 1, lines 8-17).

As per claim 19, Cappellato discloses a method for providing lubrication to a gearbox (2) of an aircraft (abstract, background) comprising:
 	coupling a lubrication line (8) from at least one pump (5) to a plurality of jets (6) and/or orifices to provide lubrication to one or more components (col. 2, lines 20-26) of the gearbox (2);

 	isolating the gearbox (2) from the at least one pump (5) (fig. 1).

As per claim 20, Cappellato discloses a lubrication system for a gearbox of an aircraft (abstract, background), comprising:
 	at least one pump (5)
 	a lubrication line (8) coupled to a plurality of jets (6) and/or orifices to provide lubrication to one or more components (col. 2, lines 20-26)  of the gearbox (2); and
 	a plurality of check valves (16a, 16b) placed within the lubrication line (8) in a plurality of locations upstream (fig. 1) from the plurality of jets (6) and/or orifices;
	wherein the check valve (16a,16b) is configured to isolate the gearbox (2) from the at least one pump (5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cappellato, U.S. Patent 4,976,335. 

As per claims 6-9, Cappellato as set forth above, discloses the claimed invention except for the check valve comprises a wafer check valve, a lift check valve, in-line check valve or a swing check valve.  Examiner takes Official Notice of the equivalence of wafer, lift, in-line and swing check valves for their use in the hydraulic conduit art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use one of these types of valves since selection of any of these known equivalents to allow fluid to flow through it in only one direction would be within the level of ordinary skill in the art based on cost and durability requirements.


Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest a lubrication system for a gearbox of an aircraft including at least one pump; a lubrication line downstream of the at least one pump and coupled to a plurality of jets to provide lubrication to the gearbox; and a manual check valve placed within the lubrication line in a location upstream from the plurality of jets; the manual check valve is configured to isolate the gearbox from the at least one pump.  The closest art of record is considered to be Cappellato and Maret et al., 2005/0056490.  Maret et al. do not use manual check valves to isolate their gearbox from the pump.  .


Response to Arguments
Applicant’s arguments, see Remarks beginning on p. 6, filed November 27, 2020, with respect to the rejection(s) of claim(s) 1-5 and 10-13 under 35 U.S.C. §112 and 102 (Maret et al.) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  Examiner was able to find examples of manual check valves in the prior art including 4,129,038 and 4,637,425.  However, upon further consideration, a new ground(s) of rejection is made in view of Cappellato.

Applicant's remaining arguments filed November 27, 2020, have been fully considered but they are not persuasive. Applicant argues on p. 10 of his Remarks that Cappellato’s valve 16b does not isolate mechanical drive unit 2 from pumps 9 and/or 18.  Only that Cappellato’s valve 16b isolates the mechanical drive unit from main pump 5 and therefore does not anticipate the presently claimed subject matter.  Examiner respectfully disagrees.  Claims 1, 19 and 20 recite “at least one pump”.  More than one pump is not positively claimed.  Applicant admits Cappellato’s valve 16b isolates the mechanical drive unit from main pump 5.  Thus, meeting the limitation of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654